Citation Nr: 1030855	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-18 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
The Veteran and his wife testified before the undersigned at a 
Board hearing at the RO in June 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At a January 2009 VA audiological examination, the examiner 
reviewed the claims file noting no audiological evidence was 
found.  The examiner noted that the Veteran's DD214 provided no 
evidence regarding service noise exposure.  She also noted that 
the Veteran did not respond to several questions including what 
was his chief complaint; and, the effects on occupational 
functioning and daily activities.  The military noise exposure 
reported by the Veteran was airplane noise, small engine noise 
and motor noise.  His reported civilian noise exposure included 
power tools, chainsaw, chipper, and log splitting noise.  Pure 
tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20/15
60
65
70
LEFT
15
30
65
65
65

Average pure tone thresholds, in decibels (dB), were 53 dB for 
the right ear and 56 dB for the left ear.  Speech audiometry 
revealed speech recognition ability was 80 percent in the right 
ear and 76 percent in the left ear.  It was noted that the 
Veteran had a bilateral hearing loss, moderately severe.  The 
examiner noted that because of the lack of audiological evidence 
in service and the reported nonmilitary noise exposure and given 
the amount of lapsed time since service that, "it is not 
possible for me to resolve this issue without resorting to mere 
speculation."

At a June 2010 Travel Board hearing the Veteran testified that he 
worked on the flight line with aircraft engines and other small 
engines and motors where he was exposed to severe noise exposure 
and acoustic trauma in service.  He worked primarily on small 
engines and did not wear any ear protection.  He reported being 
seen at Forbes Air Force Base Hospital during service complaining 
of hearing problems.  Neither he nor his wife could recall when 
exactly that was or what the doctor said at that time.  Upon 
separation the Veteran did not tell the examiner of any hearing 
problems.  

He had several jobs subsequent to service but denied any loud 
noise exposure.  He did however acknowledge hunting with a gun 
and working on cars without any ear protection.  

The Board notes that the service medical treatment records 
including his separation examination are not available and 
presumed to have been lost in the 1973 fire at the National 
Personnel Records Center (NPRC).

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision.  Where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill the statutory 
duty to assist the Veteran in developing facts pertinent to his 
claim.  Ascherl v. Brown, 4 Vet. App., 371, 377 (1993).

Also, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability or 
consistent and recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or recurrent symptoms 
of a disability may be associated with the Veteran's service; but 
(4) there is insufficient competent medical evidence on file for 
VA to make a decision on the claim.

As previously noted, the Veteran's service treatment records are 
not available.  When, as here the service records cannot be 
located through no fault of the Veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for its 
decision and to carefully consider applying the benefit-of-the-
doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, the threshold for allowance of a claim is not 
lowered and the need for probative medical nexus evidence 
causally relating the current disability at issue to service is 
not eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).

The Veteran is competent to state that he was exposed to acoustic 
trauma during his service in the Air Force and there is no reason 
shown to doubt his credibility in this regard.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post- service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

Although the Veteran was afforded a VA examination the question 
of whether his current hearing loss disability was related to his 
period of service was not fully addressed.   In view of the 
foregoing, the Board believes that additional development is in 
order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action to secure any records which have not 
been previously secured for inclusion in 
the claims file, including private 
treatment records and records from the VA 
Medical Center relating to the Veteran's 
hearing loss disorder.  All attempts to 
secure this evidence must be documented in 
the claims file.

2.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his bilateral hearing loss 
disability.  

The claims folder, including a copy of this 
Remand should be made available to the 
examiner for review.  

The examiner should also consider the 
provisions of the Merck Manual that are 
cited by the appellant in the claims file 
regarding noise-induced hearing loss.

Furthermore, the examiner should consider 
the Veteran's competent and credible 
statements that he was exposed to acoustic 
trauma while serving on the flight line 
during his service in the Air Force, 
including noise from aircraft engines and 
other small engines and motors.

After a careful review of the entire claims 
folders, including any new evidence added 
to the claims file as a result of this 
Remand, the examiner is asked to render an 
opinion as to whether the Veteran's 
bilateral hearing loss disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) attributable to service.  
If there is no relationship between the 
current disability and service, that fact 
must be noted in the report.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report. 

3.  The Veteran should be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.  If an 
examination is conducted, the RO should 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Following any other indicated 
development, the RO should readjudicate the 
claim.  If any benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. § 
20.1100(b) (2009).



